Citation Nr: 1026316	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for ligament 
damage, left knee, with minimal joint space narrowing, 
degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from May 1978 to January 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from 
September 2004 and December 2006 rating decisions.  

In the September 2004 rating decision, the RO in New Orleans, 
Louisiana, inter alia, denied service connection for PTSD.  In 
October 2004, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) regarding the issue was issued in 
December 2004, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in February 
2005.

In the December 2006 rating decision, the RO in Lincoln, 
Nebraska, inter alia, reduced the rating for the Veteran's 
service-connected ligament damage, left knee, with minimal joint 
space narrowing and degenerative joint disease, from 20 percent 
to 10 percent, effective March 1, 2007.  In January 2007, the 
Veteran filed an NOD with the reduction.  An SOC regarding the 
issue was issued in April 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9) in September 2007.  

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record. 

Because the December 2006 rating decision arose from a claim for 
an increased rating for the service-connected left knee 
disability, and a Board's decision in November 2008 restored the 
20 percent rating, the Board characterized the issues on appeal 
regarding the left knee to include entitlement to a rating in 
excess of 20 percent for the Veteran's left knee disability.

In November 2008, the Board remanded the Veteran's claims for 
service connection for PTSD and for an increased rating for his 
left knee disability to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for further action, to include 
additional development of the evidence.  After partially 
completing the requested development, the AMC continued to deny 
the claims (as reflected in an April 2010 supplemental SOC 
(SSOC)) and returned these matters on appeal to the Board for 
further consideration.

Also, in November 2008, the Board noted that the Veteran was 
previously represented by Disabled American Veterans (DAV) as 
reflected in a February 2005 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative), but 
that, on the date of the hearing, the Veteran indicated that he 
no longer wanted to be represented by DAV, and that he was 
proceeding with his appeal pro se.  The Board recognized the 
Veteran as, from that point, proceeding pro se in the appeal.  

The record does not reflect that the Veteran has since 
reappointed DAV as his representative in this appeal.  However, 
the AMC has continued to acknowledge DAV as the Veteran's 
representative, which has included sending DAV copies of all 
documents sent to the Veteran regarding the appeal.  Therefore, 
the Board, again notes the Veteran's withdrawal of DAV as his 
representative, and that the Veteran should now be recognized as 
proceeding pro se in this appeal.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required. 


REMAND

The Board finds that further RO action on the claims on appeal is 
warranted, even though such will, regrettably, further delay an 
appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's PTSD claim, in the November 2008 
remand, the Board noted that the Veteran had described several 
alleged in-service stressors that had not been developed by the 
RO.  The Board noted that, during the August 2008 Board hearing, 
the Veteran described a river crossing in December 1980 in 
Germany during which one of the tracks started taking on water 
and a whole squad of people on the track started to sink.  He 
indicated that he did not know what happened to the soldiers, who 
were from Fort Hood, but that they might have drowned.  He also 
described the stressor of seeing a soldier electrocuted while 
standing on his vehicle, when the antenna on his vehicle became 
loose and hit the electric line at the train station.  He added 
that this incident occurred in January of 1981, that the soldier 
who was electrocuted was from the 1st Calvary Division from Fort 
Hood, Texas, and that the incident occurred in Garlstedt, 
Germany.

The Board noted that, in light of the testimony provided during 
the August 2008 hearing, including the month of the sinking of 
the personnel carrier, the month of the electrocution of the 
soldier standing on his jeep, and that soldier's unit, these two 
stressors appeared to be independently verifiable.  The Board 
therefore determined that the RO should attempt to independently 
verify the Veteran's claimed stressors, to include through the 
U.S. Army Joint Services and Records Research Center (JSRRC) or 
another source, as appropriate.  The Board instructed the RO, on 
remand, to request that the Veteran provide more specific details 
of the in-service stressful incident(s), and noted that, at a 
minimum, the Veteran must indicate the location and approximate 
time (a two-month specific date range) of the stressful event(s) 
in question, and the unit of assignment at the time the stressful 
event occurred.

Unless the RO determined that sufficient evidence corroborating 
at least one of the stressful experiences had been associated 
with the claims file, the RO was to undertake necessary action to 
verify the occurrence of the Veteran's alleged in-service 
stressful experience(s).  The RO was to forward to the JSRRC all 
supporting evidence (to include any probative evidence submitted 
by the Veteran).  If JSRRC's research of available records for 
corroborating evidence led to negative results, the RO was to 
notify the Veteran and afford him the opportunity to respond. 

However, the record does not reflect that the AMC attempted to 
independently verify the occurrence of the Veteran's alleged in-
service stressful experience(s) through JSRRC or any other 
entity.  As the AMC's noncompliance with the Board's remand 
instructions is prejudicial to the Veteran, the matter of service 
connection for PTSD must again be remanded for the RO to attempt 
to independently verify the Veteran's stressors. 

The Board further notes that the AMC received a written statement 
from the Veteran in April 2010, prior to its certification of the 
appeal to the Board in May 2010, in which the Veteran provided 
further details regarding his claimed stressors including 
locations, his assigned unit, the other unit involved in his 
claimed stressful events, and time periods in which his alleged 
stressors occurred.   This additional information should assist 
the RO in its attempts to verify the occurrence of the claimed 
stressors.

Also, the Board again notes that the record includes VA treatment 
records showing diagnoses of PTSD, and that the Veteran reported 
stressful events during service.  Specifically, records of VA 
treatment in August 2007 and May and July 2008 include diagnoses 
of PTSD related to traumas witnessed in the military.  The Board 
points out that a criterion for service connection for PTSD is a 
link between the Veteran's PTSD and the verified in-service 
stressors.  See 38 C.F.R. § 3.304(f).

Hence, in the event that the RO determines that the record 
establishes the occurrence of any alleged stressor(s), the RO 
should arrange for the Veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA medical facility to obtain a 
medical opinion addressing whether the verified stressor(s) 
resulted in PTSD.

With respect to the Veteran's claim for a rating in excess of 20 
percent for his service-connected left knee disability, in the 
November 2008 remand, the Board instructed the RO to arrange for 
the Veteran to undergo VA examination, by an appropriate 
physician, at a VA medical facility, to properly evaluate this 
disability.  However, the record does not reflect that any such 
examination was ever scheduled.  On remand, the Veteran should be 
afforded such an examination.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination(s), by (an) appropriate physician(s) at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, shall 
result in denial of the claim for increase, and that failure to 
report to any scheduled examination in connection with the claim 
for PTSD, without good cause, may result in denial of the claim 
for service connection (as the original claim will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death of 
an immediate family member.  Id.  If the Veteran fails to report 
to any scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date and 
time of the examination(s) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
indicates that the Veteran has most recently received medical 
treatment at the Tuskegee VA Medical Center (VAMC), and currently 
includes VA treatment records from that facility dated up to 
February 26, 2009.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Hence, the RO obtain from the above-named 
facility all pertinent outstanding VA medical records since March 
2009, following the procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, and 
that the record before the examiner(s) is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of these claims should include 
consideration of all evidence added to the claims file since the 
RO's last adjudication of the claim (to include the statement 
received from the Veteran in April 2010, referenced above).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should obtain from the Tuskegee 
VAMC all records of evaluation and/or 
treatment of PTSD and/or the left knee, since 
March 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran a 
letter requesting that he provide sufficient 
information, and if necessary, authorization 
to enable it to obtain any additional 
evidence pertinent to the claims on appeal 
that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the stressful experiences 
has been associated with the claims file, 
the RO should undertake necessary action to 
attempt to verify the occurrence of the 
Veteran's alleged in-service stressful 
experience(s).  The RO should forward to the 
JSRRC all supporting evidence (to include any 
probative evidence submitted by the Veteran).  
If JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the Veteran and 
afford him the opportunity to respond.  The 
RO should also follow up on any additional 
action suggested by JSRRC (to include contact 
with any other entity).

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed established by 
the record.  This report is then to be added 
to the Veteran's claims file.  If the 
occurrence of no claimed in-service stressful 
experience(s) is/are verified, then the RO 
should so state in its report, skip the 
development requested in paragraph 5, below, 
then proceed with paragraph 6.

5.  If, and only if, evidence 
corroborating the occurrence of any 
claimed in-service stressful 
experience(s) is/are received, the RO 
should arrange for the Veteran to undergo 
appropriate VA psychiatric examination, by a 
psychiatrist or psychologist, at an 
appropriate VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the individual designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented psychiatric history 
and assertions.  All tests and studies, to 
include psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, the 
examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in PTSD.  
If a diagnosis of PTSD is deemed appropriate, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the Veteran's 
verified stressor(s).

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

6.  Pertinent to the claim for an increased 
rating for the Veteran's service-connected 
left knee disability, the RO should arrange 
for the Veteran to undergo VA orthopedic 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should conduct range of motion 
testing, expressed in degrees, of the left 
knee.  In providing the requested findings, 
the physician should indicate whether, on 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, after having considered the 
Veteran's medical history and assertions, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

Further, the physician should indicate 
whether there is any lateral instability 
and/or recurrent subluxation in the knee.  If 
instability is present, the physician should, 
based on the examination results and the 
Veteran's documented medical history and 
assertions, assess whether such instability 
is slight, moderate or severe.  The examiner 
should further note whether there is nonunion 
or malunion of the tibia and fibula, with 
loose motion requiring a brace, or with 
marked knee or ankle disability.

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in a 
printed (typewritten) report.

7.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to him by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination to evaluate his 
service-connected left knee disability, in 
adjudicating that claim, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence (to include the Veteran's 
April 2010 statement and other evidence  and 
legal authority.

10.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
him the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
JACCQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


